- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of Registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrants name into English) The Federative Republic of Brazil (Jurisdiction of incorporation or organization) Rua Verbo Divino, 1356 São Paulo-SP-04719-002 Brazil (Address of principal executive offices) João Adalberto Elek Júnior Telephone: +55-11-2111-2606 Fax: +55-11-2111-2780 E-mail: joao.elek@netservicos.com.br Rua Verbo Divino, 1356 São Paulo-SP-04719-002 Brazil (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Title of each class Name of each exchange on which registered American Depositary Shares, evidenced by American Depositary Receipts, each representing one preferred share, no par value Nasdaq Global Market Preferred shares, no par value Nasdaq Global Market* *Not for trading but only in connection with the registration of the American Depositary Shares. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the annual report. 114,459,685 Common Shares, as of December 31, 2009 228,503,916 Preferred Shares, as of December 31, 2009 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES X NO If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YES NO X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Securities Act. LARGE ACCELERATED FILER X ACCELERATED FILER NON-ACCELERATED FILER Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: [ ] U.S. GAAP [x] International Financial Reporting Standards as issued by International Accounting Standards Board [ ] Other If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ITEM 17 ITEM 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Page Part I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 4 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 4 ITEM 3. KEY INFORMATION 4 Selected Financial Data 4 Risk Factors 9 ITEM 4. INFORMATION ON THE COMPANY 23 Business Overview 23 Strategy 24 History and Development of the Company 26 Our Services 27 Operations 30 Network Technology 32 Customer Care 33 Sales and Marketing 34 The Social Responsibility Project 35 Competition 35 Licenses 37 Description of Property 37 Regulation 38 Legal Proceedings 45 Organizational Structure 52 ITEM 4A. UNRESOLVED STAFF COMMENTS 54 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 54 Overview 54 Acquisitions 56 Critical Accounting Polices 56 Financial Statement Presentation 59 Results of Operations 62 Liquidity and Capital Resources 65 Brazilian Economic Environment 72 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 75 Directors and Board Practices 75 Executive Officers and Senior Managers 79 Indemnification 80 1 Compensation of Directors and Principal Executive Officers 80 Directors Service Contracts 80 Employees 80 Share Ownership 81 Variable Compensation Plan and Long-Term Incentive Plan 81 Pension, Retirement and Similar Benefits 81 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 82 Major Shareholders 82 Shareholders Agreements 83 Related Party Transactions 85 ITEM 8. FINANCIAL INFORMATION 89 ITEM 9. THE OFFER AND LISTING 90 General 90 Trading Markets 91 ITEM 10. ADDITIONAL INFORMATION 99 Memorandum and Articles of Association 99 Material Contracts Exchange Controls Dividend Policy Taxation Documents on Display ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES Part II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS ITEM 15. CONTROLS AND PROCEDURES Disclosure Controls and Procedures Managements Annual Report on Internal Control over Financial Reporting Changes in Internal Control Over Financial Reporting ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT ITEM 16B. CODE OF ETHICS ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 2 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS. ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT. ITEM 16G. CORPORATE GOVERNANCE. Part III ITEM 17. FINANCIAL STATEMENTS ITEM 18. FINANCIAL STATEMENTS ITEM 19. EXHIBITS 3 Table of Contents Certain References and Information In this Form 20-F, references to Net Serviços, we, us and our are to Net Serviços de Comunicação S.A. and, unless the context requires otherwise, include the consolidated subsidiaries of Net Serviços de Comunicação S.A. References to our ADSs are to our American Depositary Shares, each of which represents one of our preferred shares. All references in this Form 20-F to reais, real or R$ are to Brazilian reais, and all references to U.S. dollars, $ or US$ are to United States dollars. Unless otherwise specified, certain amounts stated in this Form 20-F in U.S. dollars have been translated, for the convenience of the reader, from reais at the rate in effect on December 31, 2009 of R$1.7412 per US$1.00. These translations should not be construed as a representation that reais could have been converted into U.S. dollars at that rate on that date or on any other date. OnMay 17, 2010, the rate of exchange was R$1.8045 per US$1.00. See Exchange Rate Information. We adopted the requirements of International Financial Reporting Standards, or IFRS, issued by the International Accountings Standards Board during the year ended December 31, 2009. The financial statements and other financial information for the years ended December 31, 2009 and 2008 included elsewhere in this Form 20-F, unless otherwise indicated, were prepared and presented in accordance with IFRS and are presented in Brazilian reais. Previously published financial statements in our annual report on Form 20-F for our financial year ended December 31, 2008, as well as all prior financial periods, were prepared in accordance with U.S. GAAP. IFRS differs in certain material respects from U.S. GAAP and, accordingly, financial statements for our financial years ended December 31, 2009 and 2008 prepared in accordance with IFRS are not comparable to our financial statements prepared in accordance with U.S. GAAP for 2008 and prior years presented in our reports on Form 20-F. See Item 5. Operating and Financial Review and ProspectsChange in Accounting from U.S. GAAP to IFRS and Note29 to our consolidated financial statements included elsewhere in this Form 20-F. Unless otherwise specified and other than with respect to historical financial statement information, we present all operating statistics and subscriber information concerning Net Serviços as of December 31, 2009. Forward-Looking Statements This Form 20-F contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, that are intended to enhance your ability to assess our future financial performance. Forward-looking statements include, but are not limited to, statements that represent our beliefs concerning future operations, strategies, financial results and other developments, and contain words such as may, might, should, intend, expect, anticipate, plan and similar expressions. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond our control or are subject to change, our actual results could be materially different from the beliefs we express in our forward-looking statements. 1 Table of Contents The following factors, among others, may have such an impact: competition from other cable operating systems and other service providers and industry consolidation; failure to keep pace with developments in technology; our inability to charge customers for equipments costs related to multiples outlets; increases in churn rates; increases in programming costs; substantial additional expenses on our network; piracy of our pay-television services; inability to renew licenses; dependence on third parties including suppliers and vendors; interference with our ability to provide our services; increases in use of bandwidth-intensive Internet-based services; government regulations and changes therein; factors pertaining to the Internet access portion of our business; unfavorable outcome in legal proceedings arising out of the regular course of our business; substantial additional taxes on our network; interests of our current major shareholders that may differ from yours; dependence on key members of senior management and any difficulty in hiring new managers; difficulties in integrating companies we acquire; the impact of any weakening of global and Brazilian economic conditions; Brazilian political and economic conditions and interventions by the Brazilian government and changes in exchange rates, inflation, interest rates and performance of financial markets; developments in, and the perception of risk in, emerging market economies; restrictions on the movement of capital out of Brazil; allegation of corruption against the Brazilian government; fewer and less well defined shareholders rights related to our ADSs than comparable securities of an U.S. issuer; difficulties in proceedings with respect to your interests as a shareholder; risk of losing the ability to remit foreign currency abroad and unfavorable tax treatment if you exchange your ADSs for preferred shares; difficulty in exercising certain rights related to our ADSs including preemptive rights ; no dividend entitlement; holdings of preferred shares and ADSs subject to dilution; and limited liquidity of the trading market for ADSs in the U.S. Developments in any of these areas, which are more fully described elsewhere in this Form20‑F and which descriptions are incorporated into this section by reference, could cause our results to differ materially from results that have been or may be projected by us or on our behalf. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. We caution that the foregoing list of factors is not exclusive. We urge you not to unduly rely on forward-looking statements contained in this Form 20-F. Exchange Rate Information The information set forth below with respect to exchange rates is based on the official selling rate of the Central Bank of Brazil, or the Central Bank. Exchange Rate of Brazilian Reais per U.S. Dollar Low High Average(1) Period-end (Reais per US$1.00) Year 2005 2.2070 2.6662 2.4125 2.3407 2006 2.0586 2.3711 2.1679 2.1380 2007 1.7325 2.1556 1.9300 1.7713 2008 1.5593 2.5004 1.8335 2.3370 2009 1.7024 2.4218 1.9905 1.7412 2010 (through May 17) 1.7227 1.8773 1.8004 1.8045 2 Table of Contents Low High (Reais per US$1.00) Month November 2009 1.7024 1.7588 December 2009 1.7096 1.7879 January 2010 1.7227 1.8748 February 2010 1.8046 1.8773 March 2010 1.7637 1.8231 April 2010 1.7306 1.7806 May 2010 (through May 17) 1.7315 1.8353 Source: Central Bank (1) Calculated by using the average of the exchange rates on the last day of each month during the relevant period. Fluctuations in the exchange rate between the real and the U.S. dollar will affect the U.S. dollar equivalent of the real-denominated prices of our shares and, as a result, will affect the market prices of our ADSs in the United States. 3 Table of Contents Part I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS. Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE. Not applicable. ITEM 3. KEY INFORMATION. Selected Financial Data We changed our financial reporting for our annual report on Form 20-F from U.S. GAAP to IFRS, beginning with the financial statements as of and for the year ended December 31, 2009. Therefore, we present in this section the following selected financial data: · Selected financial and operating data derived from our audited financial statements as of and for the years ended December 31, 2009 and 2008, included elsewhere in this Form 20-F and presented in accordance with IFRS; and · Selected financial and operating data derived from our audited financial statements as of and for the years ended December 31, 2008, 2007, 2006 and 2005, not included herein and presented in accordance with U.S. GAAP. We maintain our financial records in Brazilian reais. However, certain selected financial data presented below for the years ended December 31, 2008, 2007, 2006 and 2005 are presented in U.S. dollars. In order to prepare such data, we translated our accounts from reais to U.S. dollars, in accordance with Statement of Financial Account Standards, or SFAS, 52 Foreign Currency Translation using the Brazilian real as the functional currency. The assets and liabilities were translated from reais to U.S. dollars using the official exchange rates reported by the Central Bank at the balance sheet date and revenues, expenses, gains and losses were translated using the average exchange rates for the period. The translation gain or loss was included in the cumulative translation adjustments component of stockholders equity, and in the statement of comprehensive income (loss) for the period in accordance with the criteria established in SFAS 130 Reporting Comprehensive Income. In comparing amounts in U.S. dollars in different periods, you should consider the historical fluctuations in the Brazilian rate of inflation and in the rate of exchange between the real and the U.S. dollar. The selected audited consolidated financial data presented in accordance with IFRS set forth below should be read in conjunction with, and are qualified in their entirety by reference to, Item 5. Operating and Financial Review and Prospects and our audited consolidated financial statements and notes thereto included elsewhere in this Form 20-F. On October 11, 2006, we acquired a minority invest in Vivax Ltda., formerly Vivax S.A., or Vivax, and on June 11, 2007, we acquired the remaining outstanding shares of Vivax, which became a wholly owned subsidiary of our company. The financial results of Vivax have been consolidated with our audited consolidated financial statements beginning on June 1, 2007. 4 Table of Contents On December 29, 2008, we acquired the control of 614 Telecomunicações Ltda., oao Pessoa S.A. and aceió S.A., jointly referred to as BIGTV, and BIGTV became a wholly owned subsidiary of our company. The financial results of BIGTV have been included in our audited consolidated financial statements beginning on December 29, 2008. On November 29, 2009, Vivax and BIGTV were merged into Net. On June 30, 2009, we acquired the control of ESC 90 Telecomunicações Ltda., or ESC 90, and ESC 90 became a wholly owned subsidiary of our company. The financial results of ESC 90 have been included in our audited consolidated financial statements beginning on June 30, 2009. IFRS Summary Financial and Operating Data STATEMENT OF COMPREHENSIVEINCOME DATA Year Ended December 31, (Convenience translation to US$ in thousands, (R$ in thousands, except per share and share except share amounts) amounts) Gross sales revenue US$ 3,486,332 R$ 6,070,401 R$ 4,852,755 Taxes on sales, discountsand cancelations (2) (836,786) (1,457,012) (1,162,346) Net sales 2,649,546 4,613,389 3,690,409 Operating cost and expenses: Programming and other direct operating costs (1,306,522) (2,274,916) (1,749,397) Selling, general and administrative expenses (594,916) (1,035,867) (945,202) Depreciation and amortization (355,357) (618,748) (493,368) Other income (expense) (34,682) (60,389) (16,905) Total operating costs and expenses (2,291,477) (3,989,920) (3,204,872) Operating profit 358,069 623,469 485,537 Finance Results: Finance expense (15,699) (27,335) (432,462) Finance income 53,285 92,779 113,935 Profit before income taxes (expenses) 395,655 688,913 167,010 Income taxes and social contribution 27,013 47,035 (146,756) Profit from continuing operations US$ 422,668 R$ 735,948 R$ 20,254 Basic and diluted earnings per common share US$ 1.15 R$ 2.01 R$ 0.06 Basic and diluted earnings per preferred share US$ 1.27 R$ 2.22 R$ 0.06 Weighted average number of common shares outstanding 114,301,508 114,301,508 112,947,396 Weighted average number of preferred shares outstanding 228,187,562 228,187,562 225,479,722 OTHER FINANCIAL DATA Net cash provided by operating activities US$ 575,841 R$ 1,002,655 R$ 1,291,643 Net cash used in investing activities (680,349) (1,184,624) (1,372,531) Net cash provided by financing activities 264,584 460,694 248,162 As of December 31, (Convenience translation to US$ in thousands, (R$ in thousands, except operating data) except share amounts) BALANCE SHEET DATA Assets: Total current assets US$ 911,736 R$ 1,587,515 R$ 1,022,679 Property and equipment 1,589,155 2,767,037 2,237,681 Intangible assets 1,449,097 2,523,168 2,469,757 Prepaid rights for use 378,958 659,842 - Deferred taxes 369,823 643,936 496,872 Other assets(3) 87,465 152,293 168,941 Total assets US$ 4,786,234 R$ 8,333,791 R$ 6,395,930 Liabilities: Total current liabilities US$ 638,606 R$ 1,111,941 R$ 918,074 Non-current loans payable 1,213,720 2,113,329 1,701,485 Deferred revenues 449,276 782,279 93,912 Other liabilities(4) 470,208 818,727 910,892 Total liabilities 2,771,810 4,826,276 3,624,363 Stockholders Equity US$ 2,014,424 R$ 3,507,515 R$ 2,771,567 Total Liabilities and Stockholders Equity US$ 4,786,234 R$ 8,333,791 R$ 6,395,930 5 Table of Contents As of December 31, (Convenience translation to US$ in thousands, except share amounts) (R$ in thousands, except operating data) OPERATING DATA (at end of period) Total homes passed by cable, excluding optical network 10,776,603 (5) 10,776,603 (5) 10,192,715 Total connected pay-television subscribers 3,689,736 (6) 3,689,736 (6) 3,182,196 Cable penetration (7) 34.2% 34.2% 31.2% ARPU (8) 76.80 133.72 131.47 (1) Revenue includes fees from subscription services (pay-television and broadband Internet), connection fees, pay-per-view and fixed line telephony services. (2) Taxes and other deductions from revenues consist primarily of Imposto sobre Circulação de Mercadorias e Prestação de Serviços, or ICMS, a value-added tax; Imposto Sobre Serviço, or ISS, a municipal tax; Programa de Integração Social, or PIS, a federal tax; Contribuição para o Financiamento da Seguridade Social, or COFINS, a federal social security tax; Fundo de Universalização dos Serviços de Telecomunicações, or FUST; and Fundo para o Desenvolvimento Tecnológico das Telecomunicações, or FUNTEL taxes. See Item 5. Operating and Financial Review and ProspectsFinancial Statement PresentationTaxes and Other Deductions from Revenues. (3) Includes judicial deposits, recoverable income taxes and other non-current assets. (4) Includes deferred income taxes and social contributions , provisions and other non-current liabilities. (5) Includes 147,094 ESC90 homes passed by cable. (6) Includes 31,054 ESC90 total connected pay-television subscribers. (7) Cable penetration is calculated by dividing connected subscribers by homes passed as of the end of each period. In 2009, cable penetration without ESC90 homes passed by cable and total connected pay-television subscribers was 34.4%. (8) Average Revenue Per User (ARPU) in the above tableis calculated by dividing grosssales revenue minus sign-on and hook-up fees for the periods by average householdsconnectedto our network for each period. In 2008, ARPU did not include BIGTV and ESC90 gross sales revenue andhouseholds connected to our network . U.S. GAAP Summary Financial and Operating Data STATEMENT OF INCOME DATA Year Ended December 31, (US$ in thousands, except per share and share amounts) Total Revenue(1) US$ 2,674,964 US$ 1,835,911 US$ 1,144,671 US$ 815,941 Taxes and other deductions from revenues(2) (641,178) (415,006) (243,768) (155,276) Net operating revenues 2,033,786 1,420,905 900,903 660,665 Operating cost and expenses: Programming and other direct operating costs (967,015) (685,147) (435,981) (329,705) Selling, general and administrative expenses (522,449) (345,879) (227,878) (148,264) Depreciation and amortization(3) (275,722) (207,188) (74,985) (68,160) Other income (expense) (10,454) (7,446) 10,574 5,071 Total operating costs and expenses (1,775,640) (728,270) (541,058) Operating income 258,146 175,245 172,633 119,607 6 Table of Contents Year Ended December 31, (US$ in thousands, except per share and share amounts) Other income (expenses): Monetary indexation expense, net; Gain (loss) on exchange rate, net (119,904) 28,097 9,051 29,869 Interest expense; Financial expense, net; Interest income (40,578) (59,812) (17,815) (51,035) Total other expenses, net (160,482) (31,715) (8,764) (21,166) Income from continuing operations before income taxes (expenses) 97,664 143,530 163,869 98,441 Income taxes (expenses) (74,458) (21,376) 40,812 (42,027) Net income US$ 23,206 US$ 122,154 US$ 204,681 US$ 56,414 Net earnings per common share, basic and diluted US$ 0.06 US$ 0.36 US$ 0.72 US$ 0.22 Net earnings per preferred share, basic and diluted US$ 0.07 US$ 0.40 US$ 0.79 US$ 0.25 Weighted average number of common shares outstanding(4) 112,947,396 111,721,635 108,768,946 97,962,719 Weighted average number of preferred shares outstanding(4) 225,366,389 205,346,283 159,536,115 139,473,358 OTHER FINANCIAL DATA Cash flows provided by operating activities US$ 686,335 US$ 663,364 US$ 189,456 US$ 26,827 Cash flows used in investing activities (692,154) (344,982) (223,700) (73,417) Cash flows provided by (used in) financing activities 166,962 (37,956) 19,543 4,486 As of December 31, (US$ in thousands, except operating data) BALANCE SHEET DATA Assets: Current assets (5) US$ 570,823 US$ 621,281 US$ 426,028 US$ 306,846 Property and equipment, net(5) 1,023,839 998,872 586,009 420,323 Investments in affiliated companies - - 54,786 2,697 Goodwill 814,884 941,922 473,769 268,374 Intangible assets 292,266 308,575 - - Other assets (6) 140,144 255,263 270,433 191,875 Total assets US$ 2,841,956 US$ 3,125,913 US$ 1,811,025 US$ 1,190,115 Liabilities: Current liabilities US$ 495,095 US$ 422,953 US$ 257,097 US$ 221,487 Long-term debt, less current portion 730,333 620,943 421,283 313,108 Deferred sign-on and hook-up fee revenues 45,329 30,841 22,987 20,842 Accrued expenses and other liabilities 331,772 427,469 270,601 269,689 Total liabilities 1,602,529 1,502,206 971,968 825,126 Stockholders Equity US$ 1,239,427 US$ 1,623,707 US$ 839,057 US$ 364,989 Total Liabilities and Stockholders Equity . US$ 2,841,956 US$ 3,125,913 US$ 1,811,025 US$ 1,190,115 OPERATING DATA: (at end of period) Total homes passed by cable, excluding optical network 10,192,715 (7) 9,042,389 7,191,007 6,787,315 Total connected pay-television subscribers 3,182,196 (8) 2,474,039 1,811,995 1,540,227 Cable penetration (9) 31.2% 27.4% 25.2% 22.7% ARPU (10) 78.82 71.39 56.91 45.96 (1) Revenue includes fees from subscription services (pay-television and broadband Internet), connection fees, pay-per-view and fixed line telephony services. (2) Taxes and other deductions from revenues consist primarily of ICMS, ISS , PIS, COFINS, FUST and FUNTEL taxes. See Item 5. Operating and Financial Review and ProspectsFinancial Statement PresentationTaxes and Other Deductions from Revenues. (3) In light of upgrades made to our cable plant in 2006, we revised the estimated useful lives of specified items of our cable distribution plant as of January 1, 2007. For the year ended December 31, 2007, this change resulted in an increase of US$66.4million in depreciation expense and a reduction of US$22.6million in income tax expense. (4) Reflects the 15:1 reverse split effective on August 1, 2006. 7 Table of Contents (5) In 2006, inventories used for maintenance and repair of our cable plant in the amount of US$24.5million, previously included in property and equipment, were reclassified as current assets to conform with the current year presentation and to better reflect the intended use of the expendable items. (6) Includes judicial deposits, deferred and recoverable income taxes and other non-current assets. (7) Includes 409,129 BIGTV homes passed by cable. (8) Includes 111,192 BIGTV total connected pay-television subscribers. (9) Cable penetration is calculated by dividing connected subscribers by homes passed as of the end of each period. In 2008, cable penetration without BIGTV homes passed by cable and total connected pay-television subscribers was 31.4%. (10) Average Revenue Per User (ARPU) in the above table (based o n U.S. GAAP data) is calculated by dividing total revenues for the periods by average connected pay-television subscribers for each period. In 2008, ARPU did not include BIGTV total revenues. We have changed the calculation for ARPU. ARPU data presented in the table above do not exclude sign-on and hook-up fees from gross sales revenue andare calculated based on average connected pay-television subscribers. 8 Table of Contents Risk Factors You should carefully consider the risks and uncertainties described below and the other information in this Form 20-F, including the discussions set forth in Item 4. Information on the Company and Item 5. Operating and Financial Review and Prospects, as well as our audited consolidated financial statements and related notes included elsewhere in this Form 20-F. Risks Related to Our Business We operate our cable systems under licenses that are non-exclusive, and the industry in which we operate is highly competitive, so that an increase in overbuild and competition can adversely impact our business and results of operations. We and our subsidiaries provide cable television services pursuant to the terms and conditions of licenses granted and supervised by Agência Nacional de Telecomunicações, or Anatel, the Brazilian National Telecommunications Agency, the applicable legislation. Anatel has the power to grant licenses to competitors in the same geographic areas in which we already operate. As a result, competing operators may build systems and provide services in areas in which we hold licenses. The existence of more than one cable system operating in the same territory is referred to as an overbuild. Overbuilds could adversely affect our growth, financial condition and results of operations by increasing competition or creating competition where none existed previously. We currently compete with: · cable systems in seven of the 93 locations in which we operate , including systems in the cities of São Paulo, Curitiba and Florianópolis; · direct-to-home, or DTH, services offered in Brazil by Brazilian and international media consortia and by three large telecommunication companies; · Brazilian broadcast networks and their local affiliates; · multi-channel multi-point distribution systems, or MMDS, in São Paulo and Rio de Janeiro; · wireless telephony services and wireless 3G broadband Internet services offered by wireless telephony companies; · movie theaters, video rental stores and other entertainment and leisure activities generally; and · fixed line telephony service providers. We also compete with incumbent telecommunications companies in all cities in which we offer pay-television, broadband Internet and fixed line telephony services. Each of these incumbent telecommunications companies has significantly greater financial resources than we do. The attractive demographics of our service territory make it a desirable location for investment by these companies. Their competitive position may be improved due to changes in the current legislative and regulatory framework or if they invest in new technologies or infrastructure. 9 Table of Contents The effects of competition on our business are highly uncertain and will depend on a variety of factors, including economic conditions, regulatory developments, the behavior of our customers and competitors and the effectiveness of measures we take in response to the competition we face. Our ability to compete successfully will depend on customer service, on our marketing strategy and on our ability to anticipate and respond to various competitive factors affecting our industry, including the introduction of new services and technologies, changes in consumer preferences, demographic trends, economic conditions and discount pricing strategies by competitors. If we are unable to successfully respond to competition and compensate for declining prices by adding new customers, increasing usage and offering new services, our revenues and profitability could decline. We may not be able to continue charging our customers for equipment costs related to more than one pay-television outlet per household. On April 22, 2009, Anatel Resolution No. 528 was published, or Resolution No. 528, prohibiting pay-television providers from charging subscribers content for more than one outlet per household. The Associação Brasileira de TV por Assinatura , or the ABTA (the Brazilian Pay TV Association), filed an administrative appeal to Resolution No. 528 with Anatel. As a result of this appeal, Anatel published a clarification to Resolution No. 528 explaining that pay-television operators can charge for the cost of the equipment, including rental, lease and sale of set-top boxes. However, several state consumer defense associations are challenging this rule in court claiming that pay-television operators cannot charge for multiple outlets, including any equipment cost. We cannot predict the outcome of such claims, and, as a result, we are currently unable to assess the impact of Resolution No. 528 on our business, cash flows and results of operations. We estimate that approximately 4% of our revenues for the year ended December 31, 2009, were derived from fees for equipment costs relating to multiple outlets. There can, however, be no assurance that we will be able to charge customers for equipment costs relating to multiple outlets until such challenges are definitively resolved or that such challenges will ultimately succeed. This could have a material adverse effect on our business, cash flows and results of operations. We may not be able to keep pace with developments in technology. Technology in the communications industry is changing rapidly, which means it is possible that the technology in which we invest for purposes of delivering our new services could be rendered obsolete by the advent of superior or cheaper technology. It is also likely that many of the services we will offer in the future will also be offered by our competitors. Moreover, new technologies have been, and will likely continue to be, developed that further increase the number of competitors we face for our video, high-speed Internet and telephony services. Therefore, our failure to introduce these new services rapidly and efficiently to the marketplace and to sell them as effectively as our competitors could significantly harm our ability to generate sufficient revenues from such services. New services, once marketed, may not meet consumer expectations or demand, can be subject to delays in development and may fail to operate as intended. A lack of market acceptance of new services which we may offer, or the development of significant competitive services by others, could have a material adverse impact on our revenues and operating cash flow. Technological advances could require us to expend substantial financial resources in the development or implementation of new technologies in order to prevent our services from becoming obsolete, and there is no assurance that sufficient financial resources will be available in order to fund new technology, especially in light of our debt service obligations and restrictive covenants. As a result, significant competition in the future may come from new entrants to our markets that do not face the cost of upgrading an installed base of older equipment. 10 Table of Contents We cannot assure you that demand for new services, such as digital cable television, high-definition cable television, digital video recorder, near video-on-demand and fixed line telephony, will be sufficient to recover our costs of developing and marketing such services. In addition, we are unable to assure you as to the ultimate effect on us of possible technological changes. Increases in rates of churn could negatively affect our revenues and profitability. Subscriber churn is the total number of net disconnected subscribers (excluding temporarily blocked subscribers) for a period as a percentage of the average number of subscribers for the same period. Our ability to generate pay-television, broadband Internet and telephony subscription revenues is dependent on our ability to attract and retain subscribers, which entails significant costs such as marketing expenses and the programming fees we must pay in order to assemble attractive programming packages and keep an adequate level of customer satisfaction, which may be temporarily affected during accelerated growth periods. We also incur certain unrecoverable costs, particularly equipment installation costs, sales commissions and marketing costs, for every new subscriber we connect to our cable network. The fact that we experience a variety of significant fixed costs for each new subscriber means that high rates of subscriber churn could have a material adverse effect on our operating expenses and profitability, especially for services, such as telephony, where we expect to recover our customer acquisition costs over a longer period. In addition, in 2008 we started to offer a new package targeting a lower income segment. In case of a downturn of the Brazilian economy, or as a result of differences inherent to this new customer segment, we may experience higher churn rates.We have experienced an upward trendin churn rate during the last 12 months. See Item 4. Information on the CompanyCustomer CareCustomer Service and Management of Churn. Increases in our programming costs would adversely affect our cash flow and operating margins. Programming has been, and is expected to continue to be, our largest operating expense, representing 22.5% and 23.0 % of our net sales in 2009 and 2008, respectively. Under Brazilianlaw, our contracts with our current subscribers allow us to increase subscription fees only once every 12 months and then only in proportion to inflation. Accordingly, these subscriber contracts, along with market constraints, limit our ability to pass along increases in programming costs to our subscribers. Any increase in programming costs that we are unable to pass on to subscribers could adversely affect our cash flows and operating margins. Historically, the amounts charged to us under our programming agreements had been denominated in U.S. dollars. During 2003, we entered into negotiations with our programmers to amend our programming agreements to provide that we are charged for programming in reais instead of in U.S. dollars, so as to reduce the impact of exchange rate fluctuations on our programming costs. In 2009, we concluded the execution of definitive agreements with substantially all of our programmers, which provide that we are charged for programming in reais instead of in U.S. dollars. In 2008, we entered into new agreements with our programmers to provide for new programming packages that increase subscribers flexibility to chose their programming lineup. In connection with the new programming packages, we have agreed with several programmers to guarantee a certain level of subscribers to be charged. If we do not achieve this level of subscribers, we must pay a fixed amount regardless the number of subscribers. One of the programmers has set this minimum guaranteed amount in U.S. dollars. If we do not achieve the agreed level of subscribers with the programmers with which we have agreed to guarantee a certain level of subscribers, which impact could be increased if the real were also to depreciate significantly against the U.S. dollar, our cash flows and operating margins could be adversely affected. 11 Table of Contents We may be subject to substantial additional expenses on our network, which would have a material adverse impact on results of operations. The legislative branch of the municipal government of São Paulo passed a bill which would require all cable networks installed in the city of São Paulo on poles belonging to power and telephone utilities and cable companies to be moved to underground facilities. The bill is still subject to approval by the mayor of São Paulo. Should the law be enacted, all cable installations would be required to be underground. Presently, substantially all of our network in the city of São Paulo is installed on poles. Our network in the city of São Paulo represents approximately 29% of our total network, as of December 31, 2009. Should the mayor approve the bill, we would have to incur significant costs in order to comply with its terms. This would materially and negatively impact our cash flows. Piracy could negatively affect our revenues. Piracy refers to a household purposely receiving a providers services without paying for such services. Piracy of our cable television services occurs principally through illegal cable connections to our network which provide our services to unauthorized outlets and unauthorized installations. Brazilian pay-television service providers experience a high rate of piracy, mainly due to Brazils economic environment. If we are not able to control levels of piracy under our network, our revenues could be negatively affected. We operate our cable systems under licenses that are subject to conditional renewal. Our cable licenses are subject to periodic renewal, which is conditioned upon, among other things, our having met certain requirements concerning our ownership, system build-out and technical, financial and legal ability to operate the system. Anatel may seek a judgment allowing it to revoke the license of a cable television licensee that, due to the lack of technical, financial or legal capacity, fails to render cable television services on a regular basis. Our cable licenses begin to expire in 2011. We cannot assure you that we will be able to maintain the technical and financial capacity necessary to render regular cable television services. Anatel could refuse to renew one or more of our licenses if we fail to provide such regular cable television services. If we were to lose one or more of our licenses, such loss could materially adversely affect our business, financial condition and results of operations. We depend upon third parties to provide certain sales and customer services. We rely on third-party vendors to provide cost
